Citation Nr: 1526982	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO. 09-09 560	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for migraines.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2001 to March 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In April 2015 the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript has been associated with the claims file.


FINDING OF FACT

The most probative evidence reflects that throughout the entire period on appeal the Veteran's migraines were manifested by prostrating headaches occurring regularly; the Veteran's migraines have not been productive of severe economic inadaptability.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for migraines have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VCAA Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in December 2007 satisfied the duty to notify provisions with respect to the increased rating claim and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

With regard to the duty to assist, the claims file contains the Veteran's service treatment records (STRs), service personnel records, VA medical records, examination reports, and the statements of the Veteran.

The Veteran's claim was previously remanded by the Board in September 2012 to schedule the Veteran for a travel board hearing.  In April 2015 the Veteran testified at a videoconference hearing before the undersigned VLJ.  Further, a copy of the transcript from that hearing reflects that the Veteran waived his right to a travel board hearing at that time.  Thus, with respect to this portion of the Board's remand, the Board finds that there has been substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As described the Veteran testified at the April 2015 video conference hearing before the undersigned VLJ.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. 3.103(c)(2) (2014) requires that the VLJ or DRO who conducts a hearing fulfill two duties to comply with the above the regulation.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issue or issues on appeal and (2) the duty to suggest the submission of evidence that may have been overlooked. In this case, the Veteran was assisted at the hearing by a competent representative from the American Legion.  During the hearing, the VLJ and representative asked the Veteran questions about the nature and severity of the Veteran' migraines.  The VLJ also questioned the Veteran regarding outstanding medical evidence that may have substantiated the Veteran's claim.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2)  nor identified any prejudice in the conduct of the hearing.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2), consistent with Bryant, and that any error in notice provided during the appellant's hearing constitutes harmless error.

Finally, VA also satisfied its duty to obtain a medical examination when required.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  The Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in December 2007, September 2009, December 2011, and October 2013.  The Board finds the VA examinations were thorough and adequate and provide a sound basis upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, fully reviewed all medical evidence of record, and specifically addressed the symptoms listed in the relevant criteria in the potentially applicable diagnostic codes.  Further, neither the Veteran nor his representative have disputed the adequacy of the examinations.

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159.

II. Increased Rating - General

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court held that in initial rating claims evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of separate ratings for distinct periods of time is required (known as "staged ratings").  See Fenderson, 12 Vet. App. at 126.

III. Increased Rating - Migraines

The Veteran's migraine headaches are currently rated as 30 percent disabling.  

Migraine headaches are evaluated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under this Code, a 10 percent disability rating is warranted for characteristic prostrating attacks, averaging one in two months over the last several months.  A 30 percent disability rating is assigned for migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months.  A 50 percent rating is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

VA regulations, including the rating criteria, do not define "prostrating" as used in Diagnostic Code 8100.  The Board notes that according to Webster's New World Dictionary of American English, Third College Edition (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A similar definition is found in Dorland's Illustrated Medical Dictionary 1367 (28th ed. 1994) in which "prostration" is defined as "extreme exhaustion or powerlessness."

Because migraine headaches involve the symptom of head pain, the Board concludes that lay evidence is competent to describe the frequency, severity, and duration of migraine headaches, including whether they are severe enough to cause prostration and whether they are frequent, severe, and prolonged enough to result in severe economic inadaptability.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting that lay evidence is competent with regard to facts perceived through the use of the five senses); Jandreau v. Nicholson, 492 F.3d 1372, 1377, Note 4 (Fed. Cir. 2007) (holding that sometimes a layperson will be competent to identify a medical condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer, and remanding to the Court to remand to the Board to decide whether lay evidence was competent and sufficient to establish a shoulder dislocation).  The Veteran's statements about his migraine symptoms constitute competent evidence for rating purposes.

After review of the evidence, the Board finds that a rating in excess of 30 percent for migraines is not warranted at any point during the period on appeal.  Specifically, a 50 percent rating is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  While the Veteran has testified that he experiences frequent and completely prostrating and prolong attacks, the Board does not find that his migraine headaches have been productive of severe economic inadaptability.  In this regard the Board notes the September 2009 examination report which indicates that the Veteran did not miss much work at his previous employment, and had not missed any work days at his current employment, due to headaches.  The December 2011 VA examination report reflects that the Veteran's headaches frequently caused him to leave early from work.  Specifically, the Veteran reported leaving early as many as 3 or 4 times in the previous month.  He also reported missing 10 to 14 days of work between 2010 and 2011, as well as leaving early as many as 25 times during that period.  However, the Veteran remained employed in a full time capacity and reported being able to get his work done despite having to leave early.  The examiner ultimately concluded that while the Veteran's headaches contributed to some absenteeism, there was no economic inadaptability.  Further, a correspondence received in April 2015 from the Veteran's current supervisor reflects that while the Veteran does experience increasingly frequent and severe headaches, he has remained employed full time and been able to make-up for hours missed at work due to headaches.

In sum, while the Veteran's headaches occur frequently and are completely prostrating, they have not yet been productive of severe economic inadaptability.  In this regard the Board notes that the Veteran has frequently had to leave work early and has missed numerous work days over the past few years due to prostrating attacks.  However, the record clearly reflects that he has been employed in a full time capacity for nearly the entire period on appeal.  Moreover, the Veteran's current supervisor, while acknowledging that the Veteran's employment status may change if the company's workload were to slow, stated that the Veteran has been able to make up for the hours that he has missed.  The Veteran's ability to remain employed full time for the majority of the period on appeal, and at present, to be able to find a way to complete his work satisfactorily, indicates that he has been able to adapt to his prostrating migraine attacks.  Therefore, a rating in excess of 30 percent is not warranted.

IV. Other Considerations

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's PTSD and migraine disabilities are specifically contemplated by the schedular rating criteria.  The Veteran's PTSD has been manifested by deficiencies in mood, family, and work along with nightmares, sleep impairment, panic attacks, social avoidance, and impaired memory.  Additionally, the Veteran's migraines have been manifested by prostrating attacks occurring approximately once a week.  The schedular rating criteria specifically contemplate ratings based on this symptomatology.  38 C.F.R. §§ 4.124a, 4.130 Diagnostic Codes 8100.  In this case, comparing the Veteran's disability level and the symptoms listed in the Rating Schedule, the degrees of disability throughout the entire period under consideration are contemplated by the Rating Schedule and the assigned ratings are therefore adequate.

Additionally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is expressly raised by a veteran or reasonably raised by the record.  In this case, while the Veteran has raised the issue of unemployability, there is no medical evidence that the Veteran is unemployable due to his service-connected disabilities.  Rather, the evidence, including the Veteran's own testimony, reflects that he is currently employed in substantially gainful employment.  Thus, the Board finds that Rice is inapplicable because the record does not indicate that he is unemployable due to his service-connected disabilities.


ORDER

Entitlement to an evaluation in excess of 30 percent for migraines, is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


